Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                   Nos. 15-CF-820, 15-CF-834, & 16-CO-1049

             CHRISTOPHER LUCAS and CHRISTINA LUCAS, APPELLANTS,

                                          v.

                            UNITED STATES, APPELLEE.

                      Appeals from the Superior Court of the
                               District of Columbia
                        (CF2-20980-13 & CF3-6253-14)

                     (Hon. Yvonne M. Williams, Trial Judge)

(Argued September 19, 2018                          Decided October 22, 2020)

      Barbara E. Kittay for appellant Christopher Lucas.

       Joshua Deahl, Public Defender Service at the time, with whom Samia Fam,
Public Defender Service, Thomas D. Engle, * and Sharon L. Burka, were on the
briefs, for appellant Christina Lucas.

      Lauren R. Bates, Assistant United States Attorney, with whom Jessie K. Liu,
United States Attorney at the time the reply brief was filed, Channing D. Phillips,
United States Attorney at the time the initial brief was filed, and Elizabeth Trosman,

      *
          Following initial briefing, Thomas D. Engle withdrew as counsel for
Christina Lucas. The Public Defender Service (PDS) thereafter entered an
appearance for Christina Lucas, filed a supplemental brief on Christina Lucas’s
behalf, and represented her at oral argument. We considered the briefs of both PDS
and Mr. Engle.
                                         2

Nicholas P. Coleman, and Veronica Jennings, Assistant United States Attorneys,
were on the brief, for appellee.

      Before BLACKBURNE-RIGSBY, Chief Judge, and BECKWITH, Associate Judge,
and FISHER, Senior Judge. ∗

      Opinion for the court by Chief Judge BLACKBURNE-RIGSBY.

      Concurring opinion by Senior Judge FISHER at page 53.

      Dissenting opinion by Associate Judge BECKWITH at page 54.

      BLACKBURNE-RIGSBY, Chief Judge: Following a joint jury trial, nineteen-

year-old twins appellants Christopher and Christina Lucas were found guilty of

aggravated assault while armed with a “[b]ias-related” penalty enhancement on the

basis of sexual orientation in connection with an assault on victim Jaye Davis. 1

Christopher Lucas was also found guilty of simple assault on victim Ashley

Coleman. 2 They appeal their convictions.



      Appellants raise several issues on appeal, two of which – the trial court’s

response to a jury question and the sufficiency of the evidence – require this court




      ∗
        Judge Fisher was an Associate Judge of the court at the time of argument.
His status changed to Senior Judge on August 23, 2020.
      1
       D.C. Code §§ 22-404.01, -4502 (2012 Repl. & 2020 Supp.); D.C. Code §§
22-3701(1), -3703 (2012 Repl.).
      2
          D.C. Code § 22-404 (2012 Repl.).
                                           3

to interpret the Bias-Related Crime Act of 1989, D.C. Code § 22-3701(1) (the “Bias-

Related Crime Act”). The Act states, in relevant part, that a “‘[b]ias-related crime’

means a designated act that demonstrates an accused’s prejudice based on the actual

or perceived . . . sexual orientation . . . of a victim of the” crime. Id. We are tasked

with determining the role prejudice must play in motivating a crime before triggering

the enhanced criminal penalties the Bias-Related Crime Act evokes.



      Appellants contend that a proper reading of the statute, based on its plain

language and applicable constitutional principles, requires but-for causation,

meaning the jury must determine whether appellants would not have attacked Jaye

Davis “but for” their prejudice against him based on his sexual orientation. See

Burrage v. United States, 571 U.S. 204, 210-211 (2014). Analyzed pursuant to this

standard, they contend, the evidence was insufficient for the jury to apply the bias

enhancement because the evidence shows various motivations for appellants’ attack

on Jaye Davis, but does not show that they attacked him because of their prejudice

against him based on his sexual orientation. The government maintains that any

argument related to the correct interpretation of § 22-3701(1) of the statute is waived

because appellants failed to request a jury instruction requiring but-for causation at

any point during trial. Assuming the issue is appropriately preserved, however, the

government argues that a lesser standard should apply. Further, the government
                                             4

contends, even if but-for causation is required, the trial court appropriately

communicated that standard to the jury.          The government urges us to affirm

appellants’ convictions because, it argues, there was sufficient evidence to support

the jury’s findings under either standard.



      We hold that the Bias-Related Crime Act requires but-for causation, such that

the government must prove that the appellants assaulted Jaye Davis because of their

prejudice against him based on his sexual orientation. The trial court appropriately

instructed the jury on how to apply the Bias-Related Crime Act. Moreover, in

applying but-for causation, we conclude that the evidence was sufficient for the jury

to find that appellants would not have attacked Jaye Davis absent their prejudice

against him based on his sexual orientation. Appellants’ arguments as to the

causation standard under the Bias-Related Crime Act, however, do not affect their

underlying simple and aggravated assault convictions.         Finding no abuse of

discretion on appellants’ remaining challenges to the evidence supporting those

assault convictions, discussed further below, we affirm.



                   I.     Factual and Procedural Background
                                         5

      During the evening of October 18 and early morning hours of October 19,

2013, appellants assaulted Jaye Davis after a family gathering hosted at the home of

his uncle, Leo Davis, in Northwest Washington, D.C. 3 That evening, Jaye arrived

at Leo’s home between 8:30 and 9:00 p.m. From the moment he arrived at the

gathering until he left, Jaye was the subject of homophobic taunts, including “gay

this and gay that” comments in tones of “anger and disgust” and being called

“f[*]ggot a[*]s mother f[*]cker.”     When Jaye arrived at the party, appellants

Christopher and Christina – who were at the gathering – stared, pointed at Jaye, and

said, “Who is this gay motherf[*]cker?” Appellants both gave Jaye a disgusted look.

Jaye openly identifies as gay, and his cousin Ashley Coleman, also present at Leo’s

house, testified that he “walks . . . girly,” “talks girly,” and “acts” in a way that

exhibits effeminate stereotypes of gay men.



      At one point in the evening, Jaye became involved in an argument with some

individuals, including appellants. 4 Ashley could not remember with whom Jaye was

arguing, but testified that Jaye “was going back and forth. He was cursing . . . . he

was being loud, but he was saying things in defense of himself . . . . It was an


      3
        The individuals in this opinion will be referred to by their first names
because many share last names.
      4
        The argument allegedly arose out of an altercation between Ashley and
Annie Elder, Christopher’s girlfriend.
                                          6

argument of words. It was a fight with words.” The situation escalated, causing

another individual, Andre Holland, to intervene on Christina’s behalf. Holland

testified that Jaye and Leo were trying to push Christina, prompting Holland to fight

back against both. The police arrived before the argument got out of hand and

instructed the crowd to disperse.



      Jaye, his cousin Ashley, and his mother Alicia Coleman left the party at

around 12:20 a.m. and walked to the corner of Sherman Avenue and Harvard Street

Northwest to find a cab; at that intersection, they noticed that a large group had

followed them. Appellants led the group, saying, “[T]here go that f[*]ggot mother

f[*]cker right there.”   Ashley and Alicia testified that the group, numbering

approximately ten people and including appellants Christopher and Christina,

attacked Jaye, as well as Ashley and Alicia. During the fight, Christopher hit Ashley

in the head and knocked her to the ground. At one point, Jaye was grabbed by his

throat, pulled onto the ground, and dragged along the sidewalk. Both Christopher

and Christina targeted Jaye and stomped on his face, all while yelling remarks like

“f[*]ggot mother[*]cker.” Christina then took a razor-like object from her pocket,

kneeled next to Jaye, and cut open his face along the left eye. Jaye was left bloodied

and unconscious, and the group – including appellants – ran off. Police officers
                                           7

patrolling the area heard loud screaming, quickly arrived at the scene, and observed

Jaye “bleeding in the face,” in pain, and being cradled in Alicia’s arms.



      Jaye testified that he lost consciousness during the assault and did not regain

consciousness until later in an ambulance. Upon arrival at the hospital, Jaye rated

his pain as “severe” and testified that his pain was “like 100” on a scale of one to

ten. Dr. Ashley Humphries, the trauma surgeon who treated Jaye, testified that he

had “several obvious injuries to his face” upon his arrival. Jaye received stitches for

two face lacerations next to and beneath his left eye, one of which was “fairly jagged

in appearance.” A CT scan and X-rays revealed a sinus fracture and a cheekbone

fracture. Jaye also suffered swelling to his wrist, lips, and eyes, and was left with an

“ugly” black scar under his eye. Jaye could not recall who among the group attacked

him first, but remembered hearing “[t]he same words” during the attack that he had

heard when he first arrived at the party: “[t]his f[*]ggot a[*]s mother f[*]cker,

f[*]ggot a[*]s mother f[*]cker.”



      At trial, appellants presented evidence that they were not present at the time

of the assault. The jury did not credit their testimony, convicting them of aggravated

assault while armed. As to the bias enhancement, appellants argued that any assault

on Jaye occurred because of other motivations, such as the earlier altercation at Leo’s
                                          8

house, rather than Jaye’s sexual orientation. The jury returned separate verdicts

finding that each appellant committed the crime because of Jaye’s actual or

perceived sexual orientation. Christopher was also convicted of simple assault on

Ashley.



      On appeal, appellants raise legal arguments involving the jury instruction

under the Bias-Related Crime Act and a related jury note, arguing that the trial court

failed to instruct the jury that the penalty enhancement requires but-for causation.

Under a but-for causation standard, appellants argue that the evidence was

insufficient to find that they attacked Jaye because of prejudice against him based

on his sexual orientation. Appellants then raise three challenges related to the trial

court’s decisions to (1) limit cross-examination related to the defense’s theory of the

case; (2) permit Jaye’s mother to testify about his condition after he was attacked,

which, appellants argue, elicited an improper emotional response from the jury; and

(3) excuse Jaye after he testified in the government’s case-in-chief.



                II.    Causation and the Bias-Related Crime Act



      In deciding this appeal, we must first determine the causation standard under

the bias enhancement statute. We review issues of statutory interpretation de novo.
                                               9

Aboye v. United States, 121 A.3d 1245, 1249 (D.C. 2015). Questions of statutory

interpretation begin with the plain language of the statute, and we construe words

according to their ordinary meaning. See Clyburn v. United States, 48 A.3d 147,

151 (D.C. 2012). The words of a statute must be read “in light of the statute taken

as a whole” and “are to be given a sensible construction, [] one that would not work

an obvious injustice.” Id. (quoting Columbia Plaza Tenants’ Ass’n v. Columbia

Plaza Ltd. P’ship, 869 A.2d 329, 332 (D.C. 2005)). When appropriate, we also

consult a statute’s legislative history. Id.



      A.     Statutory Text and Our Jurisprudence



      The Bias-Related Crime Act provides enhanced criminal penalties for persons

who commit bias-related crimes, with the opportunity for appropriate civil relief for

their victims. See D.C. Law 8-121, 37 DCR 27 (May 8, 1990). Section 22-3701(1)

of the D.C. Code defines a “[b]ias-related crime” as


             a designated act that demonstrates an accused’s prejudice
             based on the actual or perceived race, color, religion,
             national origin, sex, age, marital status, personal
             appearance, sexual orientation, gender identity or
             expression, family responsibility, homelessness, physical
             disability, matriculation, or political affiliation of a victim
             of the subject designated act.
                                           10

See also D.C. Code § 22-3704(a) (2012 Repl.) (providing civil relief to those injured

“as a result of an intentional act that demonstrates an accused’s prejudice based on”

one of the same protected characteristics). Simply put, the statute authorizes a

penalty enhancement if an individual commits a criminal act that “demonstrates . . .

prejudice” based on a victim’s protected characteristic. Id. § 22-3701(1). 5



      This court has only had one other occasion to review the statutory definition

of “bias-related crime,” and only did so on limited, plain error review. In Shepherd

v. United States, 905 A.2d 260 (D.C. 2006), we recognized that the statutory

definition of “bias-related crime” – that a criminal act “demonstrates an accused’s

prejudice based on” a protected characteristic – might, if applied literally, punish

“only the fact of being prejudiced, without the constitutionally-required nexus

between that prejudice and the proscribed conduct.” Id. at 262 (citing R.A.V. v. City


      5
          The statute defines a “designated act” as

              a criminal act, including arson, assault, burglary, injury to
              property, kidnapping, manslaughter, murder, rape,
              robbery, theft, or unlawful entry, and attempting, aiding,
              abetting, advising, inciting, conniving, or conspiring to
              commit arson, assault, burglary, injury to property,
              kidnapping, manslaughter, murder, rape, robbery, theft, or
              unlawful entry.

D.C. Code § 22-3701(2). In Aboye, we held that the definition of “designated act”
in § 22-3701(2) was not limited to the crimes delineated therein, but rather included
“any criminal act under District of Columbia law.” 121 A.3d at 1249.
                                           11

of St. Paul, 505 U.S. 377 (1992)). Because the appellant in Shepherd raised the

constitutional issue for the first time on appeal, however, we subjected his argument

to plain error review and did not “review[] the constitutionality of the statutory

definition of a ‘bias-related crime.’” Id. 262. We found that appellant’s conviction

did not present this constitutional issue because the trial court “implicitly applied the

statute as requiring a clear nexus between the bias identified in the statute and the

assault”; therefore, it was “appellant’s assaultive conduct motivated by bias, not his

homophobic prejudice as such, that was subject to criminal sanction.” Id. at 262-63.

The court in Shepherd did not attempt to identify the causation standard required by

the Bias-Related Crime Act, but merely found no plain error in the trial court’s

decision – basing the penalty enhancement on a finding of a nexus between the

appellant’s bias and the assault – thereby sidestepping a constitutional issue.



      B.     Constitutional Concerns



      Understanding what causation is required for an act to “demonstrate[]

prejudice” requires us to determine whether the Bias-Related Crime Act punishes

only the fact of being prejudiced, a potentially impermissible infringement on an

individual’s First Amendment right to expression, or whether it punishes conduct

with a sufficient nexus to the prohibited prejudice. As the parties note, the District’s
                                           12

Bias-Related Crime Act is different from most states’ hate-crime laws, in that the

“majority of [state] statutes define a hate crime as one in which the actor committed

the offense ‘because of,’ ‘by reason of,’ or ‘on account of” another person’s race or

other protected status.” Zachary J. Wolfe, Hate Crimes Law § 3:8 (June 2019)

(surveying statutes). Instead, the “demonstrates . . . prejudice” language of the

District of Columbia’s Act does not expressly require a causal connection between

bias and the criminal act and would appear to punish “the fact of being prejudiced,”

Shepherd, 905 A.2d at 262-63, thus raising constitutional concerns. See R.A.V., 505
U.S. at 391 (finding hate crime statute that prohibits speakers from expressing views

on disfavored subjects places an unconstitutional limit on freedom of expression).



      In constructing a constitutionally coherent understanding of the Bias-Related

Crime Act, we take guidance from Wisconsin v. Mitchell, 508 U.S. 476 (1993), in

which the Supreme Court upheld the constitutionality of a Wisconsin hate crime

penalty enhancement statute that prohibited crimes where the perpetrator

“intentionally selects the person . . . because of” the person’s protected characteristic.
Id. at 479-80. Because the statute punished bias-motivated criminal conduct (rather

than explicitly prohibiting expression, i.e., speech or messages), the Court concluded

that “the statute in th[e] case [was] aimed at conduct unprotected by the First

Amendment.” Id. at 487. Guided by this analysis, we interpret the Bias-Related
                                         13

Crime Act in a way that only punishes analogous conduct, i.e., that which is not

protected by the First Amendment.



      We also look to State v. Stalder, 630 So. 2d 1072 (Fla. 1994), in which the

Florida Supreme Court reviewed the constitutionality of Florida’s hate crime statute,

which is one of the only other state statutes with language similar to ours. The

Florida statute, entitled “Evidencing prejudice while committing offense,” provides

enhanced penalties if commission of a crime “evidences prejudice based on” the

victim’s protected characteristic. Fla. Stat. § 775.085 (2016). The court accorded

“plain meaning to the statute’s text and title,” finding that it “punishes all who

‘evidence,’ or demonstrate, prejudice in the commission of a crime.” Stalder, 630
So. 2d at 1074.     This plain meaning, the court recognized, “proscribes bias-

evidencing crimes,” which “embrac[es] two broad classes of offenses”: first,

“offenses committed because of prejudice,” and second, “offenses committed for

some reason other than prejudice but that nevertheless show bias in their

commission.” 6 Id. at 1076. The court reasoned that the statute could not be read to

apply to the second class because the expression of bias “is related to the underlying



      6
         The court offered the following example to demonstrate this second class of
offense: “A beats B because of jealousy, but in the course of the battery calls B a
racially derogatory term.” Stalder, 630 So. 2d at 1076. The fact that the racially
derogatory term intersects with the assault is “mere temporal coincidence.” Id.
                                          14

crime in only the most tangential way”: they “share the same temporal framework,

nothing more.” Id. As such, the proscribed conduct is “pure expression” and,

pursuant to the principles articulated by the Supreme Court in R.A.V., “cannot be

selectively banned.” Id. Thus, the court read the Florida statute as “embracing only

bias-motivated crimes,” i.e., the first class of offenses, in which the “targeted

activity—the selection of the victim—is an integral part of the underlying crime”

and therefore not protected speech at all. Id. The court read the Florida statute

narrowly, consistent with the statutory language and legislative intent, to save it from

unconstitutionality, holding that a bias-motivated crime is “any crime wherein the

perpetrator intentionally selects the victim because of the victim’s” protected

characteristic. Id. at 1077.



      “[W]e apply the canon of constitutional avoidance, ‘an interpretive tool,

counseling that ambiguous statutory language be construed to avoid serious

constitutional doubts.’” Competitive Enter. Inst. v. Mann, 150 A.3d 1213, 1236

(D.C. 2016) (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 516

(2009)). Mitchell and Stalder lead us to conclude that the Bias-Related Crime Act

is constitutional to the extent that it provides an enhanced penalty for bias-motivated

crimes, that is, a crime that an individual perpetrates against a victim because of

prejudice based on the victim’s protected characteristic. While both courts endorsed
                                           15

an “intentional selection” standard (Mitchell by statute and Stalder by

interpretation 7), neither defined the constitutional floor of criminal liability pursuant

to a hate crime statute under that standard. 8 Instead, both recognize that the

constitutionality of the hate crime statute is premised on punishing conduct causally

linked to the individual’s bias against a victim because of statutorily defined

protected characteristics.



      C.     Legislative History



      Concluding that the Bias-Related Crime Act only reaches bias-motivated

crimes, we must determine its causation standard. Because of the lack of clarity in


      7
         After Stalder, a Florida intermediate court analyzed the causation standard
applicable to Florida’s “evidencing prejudice” statute – which the court in Stalder
interpreted as requiring that the “perpetrator intentionally selects the victim because
of the victim’s” protected characteristic, 630 So. 2d at 1077 – and held that “[t]he
essence of criminality under section 775.085 is that prejudice be a significant factor
in bringing about the commission of the underlying crime, i.e., but for the racial
enmity, the underlying crime would not have occurred.” State v. Hart, 677 So. 2d
385, 387 (Fla. Dist. Ct. App. 1996). The Florida Supreme Court has not since
weighed in on the statute’s causation standard.
      8
         For example, at least one court has held that an “intentional selection”
standard under the sentencing enhancement of the federal hate crime statute is met
by a “substantial motivating factor” standard, see United States v. Smith, 365 F.
App’x 781, 788 (9th Cir. 2010), though it remains unclear whether an “intentional
selection” standard requires anything more than but-for causation. See supra n.7.
                                          16

the statutory language of “demonstrates . . . prejudice,” we turn to legislative history

to evaluate whether the Council of the District of Columbia (the “Council”)

expressed its intent on this question. Clyburn, 48 A.3d at 151. The Judiciary

Committee of the Council, in a report issued prior to enactment, stated that the need

for the Bias-Related Crime Act arose from “an alarming increase in crimes

motivated by bigotry and prejudice in the District.” Report to the Council on Bill 8-

168 from the Committee on the Judiciary, at 2 (Oct. 18, 1989). 9 In support of the

bill, Inspector David W. Bostrom of the D.C. Metropolitan Police Department

(MPD), testifying on behalf of the executive branch, stated that “[i]t is our

understanding that the intent of [the criminal provisions] of this Bill is to enhance

the criminal penalties for a crime when the crime is committed because of prejudice

based upon the victim’s” protected characteristic. Id. at Attachment III, p. 1

(emphasis added). Inspector Bostrom advocated against then-proposed language

that defined a “[b]ias-related crime” as a “designated criminal act ‘that demonstrates



      9
         We note with concern that the number of hate crimes in the District has only
risen since the passage of the Bias-Related Crime Act (which we acknowledge may
be a result of increased reporting). As reported by the Metropolitan Police
Department (MPD), the number of bias-related crimes reached a high of 205
offenses in 2018 (dropping slightly lower to 203 in 2019) from a low of 38 in 2008.
See MPD, Bias-Related Crimes (Hate Crimes Data) (last visited June 23, 2020),
https://MPDC.dc.gov/node/208722           https://perma.cc/5XJK-GQAW;          MPD,
Metropolitan Police Department Annual Report 2009, p. 26, available at
https://mpdc.dc.gov/sites/default/files/dc/sites/mpdc/publication/attachments/ar_20
09_lowres.pdf https://perma.cc/6L9R-UEKM.
                                          17

in whole or in part, prejudice based upon’” a protected characteristic. Id. (emphasis

added). A later version of the bill deleted the “in whole or in part” language, but

defined “[b]ias-related crime” as “a separate element of a designated act that is

proven and found to be based primarily upon” the protected characteristic. Id. at

Attachment II, pp. 1-2 (emphasis added).         The Council ultimately enacted a

definition of “bias-related crime” that excluded both “in whole or in part” and

“primarily,” passing the current language of “demonstrates . . . prejudice.” See D.C.

Law 8-121, § 2; D.C. Code § 22-3701(1). The legislative history is silent as to this

final change, thus providing little insight as to the Council’s intent regarding

causation and merely evincing the Council’s intent to eschew both “in whole or in

part” and “primarily” as causation standards. See also Bostock v. Clayton Cty., Ga.,

No. 17-1618, --- S. Ct. ---, 2020 WL 3146686, at *5 (June 15, 2020) (noting that

legislative intent when using words such as “solely” and “primarily” is meant to

indicate that a factor be the sole or “main cause”).



      D.     But-For Causation



      Against this backdrop, the government argues that the most natural reading of

the statute is that an act demonstrates prejudice if the accused’s prejudice is a

“contributing cause” of the crime or a motivating factor. Appellants, on the other
                                           18

hand, argue that but-for causation is required. Both parties rely on the Supreme

Court’s discussion of the causation standard for criminal liability in Burrage v.

United States, 571 U.S. 204 (2003), asserting that Burrage supports their respective

positions.



      In Burrage, the Supreme Court analyzed the causation standard of the

mandatory-minimum sentencing provision of the Controlled Substances Act, which

imposes a twenty-year mandatory minimum sentence on any defendant who

unlawfully distributes a controlled substance when “death or serious bodily injury

results from the use of such substance.” Burrage, 571 U.S. at 206 (quoting 21 U.S.C.

§ 841(a)(1), (b)(1)(A)-(C) (2012 ed.)). The Court held that “results from,” when

given its ordinary meaning, “requires proof that the harm would not have occurred

in the absence of—that is, but for—the defendant’s conduct.” Id. at 211 (internal

quotation marks and citation omitted). Even if there are multiple contributing

factors, one factor can be a but-for cause “so long as the other factors alone would

not have [caused the particular result] – if so to speak, it was the straw that broke the

camel’s back.” Id.   The Court noted that “results from” as employed in §

841(b)(1)(C) is similar in meaning to other causation language such as “based on”

and “because of,” all of which require but-for causation. Id. 212-13. The “but-for

requirement is a part of the common understanding of cause.” Id. at 211; see also
                                         19

Bostock, 2020 WL 3146686, at *4 (describing but-for causation as a “simple” and

“traditional” standard).



      While the Court in Burrage concluded that the Controlled Substances Act

required but-for causation, it recognized and discussed the implications of such a

standard for purposes of criminal liability. The Court noted that but-for causation is

reflected in the Model Penal Code’s “traditional understanding” of causal

relationship: that “[c]onduct is the cause of a result [when] it is an antecedent but

for which the result in question would not have occurred.” Burrage, 571 U.S. at 211

(quoting Model Penal Code § 2.03(1)(a) (Am. Law Inst. 1985)). This formulation,

the Court noted, represents “the minimum requirement for a finding of causation

when a crime is defined in terms of conduct causing a particular result.” Id. (quoting

Explanatory Note to Model Penal Code § 2.03(1)). In comparison, the Court

recognized that a “substantial” or “contributing” factor test – as the government

proposed in Burrage (and also proposes here) – fails to clarify “how important or

how substantial a cause must be” (“50 percent more likely? Fifteen percent? Five?

Who knows”) and therefore would inject “[u]ncertainty” that “cannot be squared

with the beyond-a-reasonable-doubt standard applicable in criminal trials.” 571 U.S.

at 218.    Alternatively, the Court was unwilling to adopt the government’s

“permissive” standard given the rule of lenity. Id. at 216.
                                         20



       Recently in Fleming v. United States, this court accepted the analytical

framework laid out in Burrage and held that a conviction under the District’s second-

degree murder statute – making it a crime to “kill[] another,” i.e., cause death –

requires but-for causation. See 224 A.3d 213, 217, 219-21 (D.C. 2020) (en banc).

Thus, “a defendant cannot be held to have personally caused a death unless an action

by the defendant is a but-for cause of the death, i.e., unless it is true that in the

absence of the defendant’s action the death would not have occurred.” Id. In

describing but-for causation, this court noted that it requires the government to

“prove that, if one subtracted the defendant’s actions from the chain of events, the

decedent would not have been killed.” Id. at 221. The Fleming court endorsed the

following language as properly instructing a jury on but-for causation: “the

government must prove that the decedent’s death occurred as a result of an action

by the defendant. In other words, the government must prove that in the absence of

an action by the defendant the decedent’s death would not have occurred.” Id. at

229.



       Courts interpreting hate crime statutes have adopted a but-for causation

standard in order to steer clear of breaching constitutional limits (albeit within the

context of statutes requiring that the crime occur “because of” a victim’s protected
                                          21

characteristic). See, e.g., United States v. Miller, 767 F.3d 585, 592 (6th Cir. 2014)

(interpreting federal hate crime statute using “because of” as requiring but-for

causation, in part because any lesser standard “treads uncomfortably close to the line

separating constitutional regulation of conduct and unconstitutional regulation of

beliefs”); State v. Hennings, 791 N.W.2d 828, 834 (Iowa 2010) (noting that “causal

connection between prejudice and a prohibited action . . . protects hate-crime statutes

from constitutional challenge,” and requiring discriminatory animus to be a but-for

cause of the offense under the Iowa statute), overruled on other grounds by State v.

Hill, 878 N.W.2d 269 (Iowa 2016); In re M.S., 896 P.2d 1365, 1377 (Cal. 1995)

(defining “because of” to require causation in fact and affirming constitutionality of

California hate crime statute); Hart, 677 So. 2d at 387 (holding that under Florida

statute, prejudice must “be a significant factor in bringing about the commission of

the underlying crime, i.e., but for the racial enmity, the underlying crime would not

have occurred” to comport with Stalder First Amendment analysis).



      E.     The Bias-Related Crime Act Requires But-For Causation



      We are persuaded by the reasoning of Burrage that the Bias-Related Crime

Act requires but-for causation. To find the penalty enhancement applicable to an

individual accused of a crime, the government must prove that the accused would
                                          22

not have committed the underlying crime but-for prejudice against the victim based

on the victim’s protected characteristic. Moreover, if there was genuine doubt

regarding the Council’s intent, the rule of lenity would counsel us to adopt a more

lenient interpretation in favor of criminal defendants. See Holloway v. United States,

951 A.2d 59, 65 (D.C. 2008). In adopting a but-for causation standard, we do not

restrict a description of such causation to the words “but for,” but instead recognize

that such language reflects a causation standard similar in meaning to language such

as “based on,” “because of,” and “results from.” See Campbell v. United States, 307
F.2d 597, 601 (D.C. Cir. 1962) (noting that the language “product of,” “because of,”

“but for,” and “result of” all articulate but-for causation).       Under any such

formulation, in this context, a jury is required to find that in the absence of an

appellant’s bias, the crime would not have occurred.



      In arguing for a lesser standard, the government contends that but-for

causation is misplaced when results “proceed from the contributions of many

causes.” But-for causation, however, is entirely consistent with a situation within

which multiple causes contribute to a specific result. At its most basic level, but-for

causation means “where A shoots B, who is hit and dies, we can say that A actually

caused B’s death, since but for A’s conduct B would not have died.” Burrage, 571
U.S. at 211 (quoting 1 W. LaFave, Substantive Criminal Law § 6.4(a), at 464-66 (2d
                                           23

ed. 2003)). However, a factor can satisfy but-for causation when it is one of multiple

contributing factors; it does not have to be the largest contributing factor, but can be

one factor that combines with others to produce the result. Burrage, 571 U.S. at 211;

see also Bostock, 2020 WL 3146686, at *5 (“Often, events have multiple but-for

causes. . . . A defendant cannot avoid liability just by citing some other factor . . . .

So long as the [prohibited factor] was one but-for cause . . ., that is enough to trigger

the law.”). For example, if a man plagued with multiple diseases is poisoned and

dies, the poison was a but-for cause of his death so long as, without the incremental

effect of the poison, the man would have lived. Burrage, 571 U.S. at 211. 10 But-for


      10
          As we recognized in Fleming, and as acknowledged by the Supreme Court,
the “rare” exception to the existence of but-for causation is when “multiple sufficient
causes independently, but concurrently, produce a result.” 224 A.3d at 222 (quoting
Burrage, 571 U.S. at 214-15). For example:

             “A stabs B, inflicting a fatal wound; while at the same
             moment X, acting independently, shoots B in the
             head . . . also inflicting [a fatal] wound; and B dies from
             the combined effects of the two wounds,” A will generally
             be liable for homicide even though his conduct was not a
             but-for cause of B’s death (since B would have died from
             X’s actions in any event).

Burrage, 571 U.S. at 215 (quoting LaFave at 468) (alternations in original).
Although the government argues that employing a contributing cause standard
would address such a situation, the Court in Burrage found that it would cause
“confusion” to equate a situation in which there are “multiple independently
sufficient causes” with a situation employing a “substantial factor” analysis. Id. at
217 n.5. In this exceptional case, neither is truly a but-for cause because the harm
would have occurred regardless (due to the separate, independent causes). Multiple,
                                          24

causation, however, does not evaluate the weight of each factor; a factor is not a but-

for cause merely because it contributed to a particular degree in leading to a result.

See id. at 218. Rather, but-for causation merely determines whether a particular

factor played a necessary role in leading to a particular result.



      The same can be said when a result is achieved and the but-for cause, though

one of multiple causes, is the most obvious or apparent factor that caused the result.

In the context of murder, it is “well understood” that “a defendant’s conduct that

hastens the decedent’s death is a but-for cause of death.” Fleming, 224 A.3d at 222.

This is true despite the fact that everyone is mortal and that death will ultimately

result, regardless of whether a defendant’s conduct hastens it. Id. Alternatively,

take for example, a baseball game in which the visiting team’s leadoff batter hits a

home run in the first inning. Burrage, 571 U.S. at 211-12. If the final score is 1-0,

the logical conclusion was that the victory was achieved because of the home run.
Id. at 212. Naturally, we can say that the victory was a consequence of the home

run if the victory would not have occurred absent the home run. Id. Importantly,

Burrage states that “[i]t is beside the point that the victory also resulted from a host



independent causes represent a narrow carve-out from but-for causation, though we
need not address such a possible exception because the government has not argued
that the present case calls for it.
                                           25

of other necessary causes,” including teamwork, skillful coaching, or favorable

weather. Id. 11 On the other hand, had the visiting team won 5-2, it cannot

necessarily be said that the victory was owed to that single home run, mostly because

it did not affect the outcome of the game but rather “merely played a nonessential

contributing role in producing the event.” Id.



      Thus, to be considered a but-for cause of a result, the cause must be necessary

to the result – meaning the result would not have been achieved without the cause.

It does not matter if there were several other important causes; we must look at the

effect the one particular cause had on the result and assess whether it may have been

the “straw that broke the camel’s back,” id. at 211-12, or the tipping point leading to




      11
          We also find the jury instruction’s formulation of but-for causation to be
similar to the Supreme Court’s recent discussion of that standard as applied to Title
VII:


             [A] straightforward rule emerges: An employer violates
             Title VII when it intentionally fires an individual
             employee based in part on sex. It doesn’t matter if other
             factors besides the plaintiff’s sex contributed to the
             decision. . . . If the employer intentionally relies in part on
             an individual employee’s sex when deciding to discharge
             the employee . . . a statutory violation has occurred.


Bostock, No. 17-1618, 2020 WL 3146686, at *6.
                                          26

an outcome. By these analogies, we do not imply that a but-for cause be the last one,

but only recognize that it must be a necessary cause – when combined with all other,

potential causes – leading to the relevant result. We also acknowledge that but-for

causation is not an onerous standard; it is, in fact, the minimum causation required.

See id. at 211; see also Crews v. United States, 369 A.2d 1063, 1067 & n.3 (D.C.

1977) (noting the “less rigorous causal analysis of the ‘but for’ test”).



      In sum, we hold that § 22-3701(1) requires that a defendant’s bias against a

victim due to the victim’s protected characteristic must be a but-for cause of the

defendant’s underlying criminal act. Bias need not be the sole cause, or even the

primary cause. And it may interact with several other causes in causing the end

result. For purposes of the Bias-Related Crime Act, however, bias against the

victim’s protected characteristic must be a but-for cause for a factfinder to find that

the accused committed the underlying crime.



                             III.   Standard of Review



      Having found that the Bias-Related Crime Act requires but-for causation, we

are now equipped to turn to the issues raised by appellants related to the penalty

enhancement.
                                         27



      A.     Jury Instructions



      The accuracy of a jury instruction is a legal question that this court reviews de

novo. See Wash. Inv. Partners of Del. LLC v. Sec. House, K.S.C.C., 28 A.3d 566,

577 (D.C. 2011). When analyzing jury instructions, the “central question for this

court is whether the instruction is an adequate statement of the law, and whether it

is supported by evidence in the case.” Koonce v. District of Columbia, 111 A.3d
1009, 1022 (D.C. 2015) (brackets and citation omitted). Here, we must assess

whether the form jury instructions provided by the trial court, taken from the

Criminal Jury Instructions for the District of Columbia, commonly referred to as the

“Red Book,” were an accurate statement of the law. 12



      B.     Response to the Jury Note




      12
           While not the law, the Red Book jury instructions are “technically
unofficial” form jury instructions that are “regularly updated and widely used” in the
District of Columbia. Cousart v. United States, 144 A.3d 27, 30 n.7 (D.C. 2016).
“The instructions and accompanying extensive comments are prepared by a
committee consisting of volunteer judges and experienced practitioners under the
overall supervision of a law professor.” Id.
                                          28

      While we review the trial court’s decision on what, if any, response to give to

a jury’s question for abuse of discretion; the accuracy of the instruction itself is a

legal question that we review de novo. See Fleming, 224 A.3d at 219; Brown v.

United States, 139 A.3d 870, 875 (D.C. 2016); Gray v. United States, 79 A.3d 326,

337 (D.C. 2013). “[T]he trial court must give the jury an accurate and fair statement

of the law.” Pannu v. Jacobson, 909 A.2d 178, 198 (D.C. 2006). Moreover, the

trial court should clear away the jury’s specific difficulties “with concrete accuracy.”

Gray, 79 A.3d at 337. The jury’s confusion as to an issue requires that the trial court

convey “an appropriate and effective response.” Id.



      C.     Sufficiency of the Evidence



      When reviewing challenges to the sufficiency of the evidence, we “view the

evidence in the light most favorable to the government, giving full play to the right

of the fact-finder to determine credibility, weigh the evidence, and draw justifiable

inferences of fact, and making no distinction between direct and circumstantial

evidence.” Cherry v. District of Columbia, 164 A.3d 922, 929 (D.C. 2017) (citation

omitted). We will affirm if, after reviewing the evidence in the light most favorable

to the government, “any rational fact-finder could have found the elements of the
                                            29

crime beyond a reasonable doubt.” Hernandez v. United States, 129 A.3d 914, 918

(D.C. 2016).



                                     IV.    Analysis



       We conclude that the trial court’s instruction to the jury was a correct

statement of the law, that the trial court did not abuse its discretion in reiterating that

instruction in response to the jury note, and that the evidence was sufficient to

support the jury’s verdict.



       A.      The Jury Instruction Adequately Reflected the Requisite
               Causation


       The trial court read to the jury the following excerpt from the Red Book

instruction, using the names of appellants:


               The elements of the offense of bias-related crime, each of
               which the government must prove beyond a reasonable
               doubt, are that Christopher [and Christina] Lucas
               committed a criminal act against another person – in this
               case the lead charge is aggravated assault while armed –
               and he committed the crime of aggravated assault while
               armed because of prejudice based on the actual or
               perceived sexual orientation of the other person. . . .

               If you are not convinced the government has proven
               beyond a reasonable doubt the elements of a bias related
                                          30

             crime as that offense has been defined, you must find the
             defendant not guilty of this offense. In making your
             determination, it does not matter if Christopher [and
             Christina] Lucas had additional motives for doing what he
             did, such as personal anger or revenge.


See Criminal Jury Instructions for the District of Columbia, No. 8.104 (5th ed. 2018)

(emphasis added). The comment to the instruction only states that it is “based upon

D.C. Official Code § 22-3701 (2001),” which “prohibits a designated act that

demonstrates prejudice.” Id.



      Through the Red Book instruction, the trial court adequately conveyed but-

for causation to the jury. The first paragraph of the jury instruction explains that the

jury must find that appellants assaulted Jaye “because of” prejudice based on Jaye’s

sexual orientation. As the Supreme Court has noted, the phrase “because of” imparts

the requisite but-for causal standard. See Burrage, 571 U.S. at 213-14. In describing

terms such as “based on” and “by reason of,” the Court recognized that such

language “in common talk . . . indicates a but-for relationship” and that the “but-for

requirement is a part of the common understanding of cause.” Id. at 211, 213. In

Fleming, this court endorsed a jury instruction that used “as a result of” to describe
                                          31

but-for causation. 224 A.3d at 229. 13         Recognizing this common-sense

understanding, we believe it is accurate to understand “because of” as articulating

but-for causation. 14 We do not read the jury instruction as applying any lesser

standard.


      13
          Cf. E.E.O.C. v. New Breed Logistics, 783 F.3d 1057, 1076 (6th Cir. 2015)
(affirming jury instruction on but-for causation in Title VII retaliation case when
instruction stated that “the plaintiff . . . must establish that [the claimants] were
subjected to adverse employment actions by the defendant because of their internal
complaints . . . .” and noting that “phrase ‘because of’ denotes a but-
for causation relationship” (alternation in original)).
      14
          The dissent is not of the opinion that “because of” can convey the nuances
of but-for causation. Expressing concern that a lay jury may not be aware that
“because of” has been interpreted, within the legal context, to communicate “but-
for” causation. However, we establish no expectation that the jury know about the
specific legal interpretation, we simply clarify that but-for causation can be
articulated in the English language in more ways than through the explicit use of
“but-for.”

       The dissent believes the example appellant Christina Lucas provides
highlights that the colloquial phrase “because of” cannot adequately convey the
complexities of but-for causation. The example provided–the friend going to the
store because she needs milk, bread, and eggs–explicitly valuates one factor’s
contribution in bringing the result, specifically the need for eggs is the primary
reason the friend is going to the store. As discussed, but-for causation is not a
discernment of degree, it requires a determination that a particular factor was
necessary to produce the result, regardless of its percentage contribution to the result
or weight in relation to other causal factors. See supra pp. 23-24 (citing Burrage,
571 U.S. at 218). The initial instruction appropriately conveyed but-for causation;
the criminal act was committed because of bias relating to the sexual orientation of
the victim regardless of other motivating factors.
                                          32



      The jury was then instructed in how to evaluate bias in light of other, potential

causal factors. The middle of the second paragraph made the jury aware that other

motives for appellant’s conduct do not, alone, negate the applicability of the bias

enhancement. The instruction’s explanation that “it does not matter if [appellants]

had additional motives for doing what [they] did” is consistent with the language

from Burrage, which noted that “[i]t is beside the point that [an outcome] also

resulted from a host of other necessary causes.” Id. at 212. Instead, the instruction

focused the jury on bias, asking it to determine whether appellants attacked Jaye

“because of” prejudice based on his sexual orientation. If the evidence showed,

beyond a reasonable doubt, that appellants attacked Jaye because of his sexual

orientation, then the jury could apply the penalty enhancement. Indeed, appellants

do not explain how the jury could have somehow misapplied the causal element. 15




      15
           By using the language “because of,” we conclude that the Red Book
instruction articulated but-for causation. That the instruction could more clearly
explicate or exemplify but-for causation, such as describing bias as a necessary
causal factor or noting that jury must find that the resulting crime would not have
occurred in the absence of such bias, however, does not render it an inadequate or
improper statement of the law. See Koonce, 111 A.3d at 1022 (noting that “central
question” is whether the “instruction is an adequate statement of the law”); cf. Arthur
Young & Co. v. Sutherland, 631 A.2d 354, 370 (D.C. 1993) (“No magic words were
required so long as the instruction fairly and accurately informed the jury of the
applicable law and the requirements of proof.”).
                                          33

      B.     The Trial Court’s Response to the Jury Note Adequately Cleared
             Away Any Potential Confusion


      We find that the trial court did not abuse its discretion in responding to the

jury’s note by reiterating the above jury instruction. During deliberations, the jury

sent the following note: “Does prejudice based on sexual orientation need to be the

only reason a crime was committed? Does prejudice based on sexual orientation

need to be the primary reason a crime was committed?” After discussing the

questions with counsel for both sides and over the defense counsel’s objection, the

trial court decided to reiterate the Red Book instruction to the jury:


             In your instructions on pages 19 and 27, . . . in making
             your determination it doesn’t matter if Christopher or
             Christina Lucas had additional motives for doing what
             they did, such as personal anger or revenge. Your question
             is whether or not the government has proven beyond a
             reasonable doubt that the defendants acted based upon the
             actual or perceived sexual orientation of Jaye Davis. If the
             government has proven that fact beyond a reasonable
             doubt, then you can find that there was a bias. If they have
             not proven that fact beyond a reasonable doubt, then you
             cannot find bias, notwithstanding whatever else may have
             been going on.
                                           34

A few hours later, the jury returned guilty verdicts on all charges. We conclude that

the trial court did not err in reiterating the jury instruction in response to the jury’s

question. 16



       Appellants contend that the trial court’s response did not adequately resolve

the jury’s confusion with respect to the required causation standard. First, we do not

interpret the jury’s note as expressing confusion about whether to apply a different

or lesser standard. Such an argument is only plausible when reading “because of”

as applying a standard other than but-for causation. 17 As we explained above and as


       16
           The government contends that appellants waived their challenge by
agreeing to the trial court’s ultimate decision to reiterate the jury instructions, and
that, even if we were to entertain appellants’ challenge, “it would be reviewable at
most for plain error.” We disagree that appellants’ challenge is waived or should be
reviewed for plain error because, “consistent with the purposes of [Super. Ct. Crim.
R. 30], the [trial] court had the opportunity to correct errors and omissions which
otherwise might necessitate a new trial.” Preacher v. United States, 934 A.2d 363,
369 (D.C. 2007) (internal quotation marks omitted) (holding that appellant
adequately preserved his request for review when “appellant’s counsel made clear
the request for an instruction on assault before the jury resumed deliberations
following its note specifically requesting the definition of ‘assault’”).
       17
           Appellants maintain that the jury may have applied a “motivating factor”
or “contributing factor” test, which purportedly implies a lower standard than but-
for causation. Jury instructions that refer to these and other standards – such as a
substantial, contributing, or motivating factor – use language to that effect and often
refer to the factor as one of many that may have caused the result. See, e.g., Standard
Civil Jury Instructions for the District of Columbia, No. 5-13 (rev. ed. 2018)
(Negligence; multiple causes) (“There may be more than one cause of harm. Several
factors or circumstances, or the acts or omissions of two or more persons, may cause
                                         35

discussed by the Court in Burrage, however, the “but-for requirement is part of the

common understanding of cause”; in “common talk,” phrases like “‘based on’

indicate a but-for causal relationship.” 571 U.S. at 211, 213. There is no indication

that the jury applied any standard other than but-for causation. At trial, defense

counsel proposed instructing the jury using the language in Shepherd, which stated

in dicta that the penalty enhancement can be applied when there is “a clear nexus

between the bias identified in the statute and the assault.” 905 A.2d at 262. As

discussed above, our decision in Shepherd only found, under plain error review, that

a nexus between the bias and criminal conduct was required to avoid constitutional

issues. Instructing the jury to find “a clear nexus,” which does not convey but-for

causation, would have misstated the law and confused the jury further. Nor is there

any force to the argument that using additional language proposed by appellants, like




the same harm. Each of the acts or omissions that played a substantial part in the
harm is a cause. This is true even if one of the acts or omissions contributed more
than another to causing the harm, so long as each act or omission played a substantial
part in the harm.”); Sutherland, 631 A.2d at 369 (affirming the use of the following
jury instruction for a retaliation claim under the D.C. Human Rights Act: “causation
means something was a substantial contributing factor. The law recognizes more
than one reason for an action. You, however, determine if protected activity, that is,
the discrimination claim, was a substantial contributing factor in [the] decision.”);
Furline v. Morrison, 953 A.2d 344, 350-51 (D.C. 2008) (noting that the jury
instruction on a retaliation claim required that the “retributive motive ‘played
a substantial part in the suspension decision, even though other factors also may
have motivated’ the decision”).
                                         36

“but-for,” would have provided the jury any further clarity than was provided by the

use of “because of” and “based on.”



      Alternatively, and more importantly, appellants argue that the jury note

reflected confusion about how to apply but-for causation, thus requiring the trial

court to clear away such confusion with concrete accuracy. While we acknowledge

that the jury’s note expressed some confusion, we must be careful to isolate the

nature of that confusion and ensure that the trial court properly responded in kind.

The jury’s note asked whether bias needed to be the “only” or “primary” reason for

appellants’ conduct. These queries sought clarification from the trial court regarding

the degree to which appellants’ prejudice needed to motivate Jaye’s assault.



      As we have discussed, but-for causation is not a discernment of degree.

Rather, but-for causation determines whether a particular factor was necessary to

produce a result, regardless of its percentage contribution to the result or weight in

relation to other causal factors. See, e.g., Burrage, 571 U.S. at 218 (rejecting

“substantial” or “contributing” factor tests because they seek to quantify the

relationship between the relevant causal factor and the end result, thereby injecting

uncertainty that cannot be squared with a beyond-a-reasonable-doubt standard).

Importantly, the Council rejected “primarily” as a causation standard. Responding
                                          37

to the jury’s questions concerning the degree to which bias motivated the assault

would not have clarified any confusion about the application of but-for causation.

The trial court’s response, therefore, sought to steer the jury back to the critical

inquiry of but-for causation.



      Importantly, the trial court directed the jury to the initial instructions, which,

as we explained, adequately conveyed but-for causation. The initial instruction

informed the jury that it was required to find that appellants assaulted Jaye “because

of” their bias, and that such determination should be made regardless of other

potential motivating factors. The reinstruction also noted that it “doesn’t matter if

[appellants] had additional motives,” reminding the jury that the relative weight of

several causal factors was not determinative in assessing whether bias was a but-for

cause. It then restated the relevant question as whether “the government has proven

beyond a reasonable doubt that the defendants acted based upon the actual or

perceived sexual orientation of Jaye Davis,” i.e., because of prejudice. Turning the

jury’s focus to whether appellants acted “based upon” Jaye’s sexual orientation

correctly clarified confusion as to whether their bias was a but-for causal factor.
                                          38

      Referring the jury back to the original instruction was entirely appropriate in

this circumstance because the instructions reflected the law. 18 See Colbert v. United

States, 125 A.3d 326, 334-35 (D.C. 2015). In Colbert, the jury sent a note to the

judge asking for clarification as to the elements of the crimes charged. Id. at 333.

We held that the trial court’s decision to respond to the jury by “telling the jury to

re-read the elements of each offense, paying special attention” to the language

“already included therein,” was appropriate, particularly because the answer to the

jury’s question was contained therein. Id. at 333-34. We further held that this

approach was appropriate in that context “because there is no indication in the jury


      18
            The dissent takes the position that to clear up any jury confusion “with
concrete accuracy,” Bollenbach v. United States, 326 U.S. 607, 612-13 (1946), the
trial court was required to do more than restate the instruction, proposing that “but
for” should have been explicitly included in responding to the jury note. However,
modifying the instruction to specifically include the words “but for” is not markedly
different than the original jury instruction because but-for causation was already
clearly conveyed. As discussed, the phrases “because of” and “based on” are
indicative of a but-for relationship which is commonly understood as a standard for
assessing causation. See Burrage, 571 U.S. at 211, 213-14.

       As mentioned, but-for causation does not entail weighing factors, but
determines if a particular factor is necessary to produce a result. See, e.g., Burrage,
571 U.S. at 218 (rejecting “substantial” or “contributing” factor tests because they
seek to quantify the relationship between the relevant causal factor and the end result
but fail to clarify how important or how substantial a cause must be). Ultimately,
substituting “because of” with “but for” would not clear up the jury’s confusion, it
would be a recitation of the original instruction – which the trial court did, and which
we conclude was the proper response to direct the jury back to applying but-for
causation.
                                          39

note that the jury was misinterpreting the court’s instructions or was misconstruing

the elements of a crime.” Id. at 334. Colbert is analogous to this case, where the

trial judge’s decision to answer the jury’s question – regarding the role that prejudice

must play in appellants’ motivation – by reiterating the initial instruction was correct

because the answer was contained therein, which instructed the jury to determine

whether appellants assaulted Jaye because of their prejudice against his sexual

orientation. 19   See also Waddington v. Sarausad, 555 U.S. 179, 196 (2009)

(concluding that the trial judge’s response “directing [the jury’s] attention to the

precise paragraph” of the jury instructions was entirely appropriate because the

instructions were “constitutionally adequate instruction” and “answer[ed] its

inquiry”).



       We find it compelling that the jury did not request a second clarification, and

there is nothing in the record to suggest that the jury did not follow instructions or

that it failed to heed the trial court’s direction. Where a jury asks no follow-up

questions, the Supreme Court “has presumed that the jury fully understood the

judge’s answer and appropriately applied the jury instructions.” Id.; Armstrong v.


       19
           Courts have also held that, when neither the statute nor the case law
contains a clearer answer to the jury’s question, it may be entirely appropriate to
repeat the jury instruction instead of attempting to give “a lengthy explanation” and
possibly “confus[e] the jury.” Ware v. State, 707 S.E.2d 111, 113 (Ga. App. Ct.
2011).
                                         40

Toler, 24 U.S. 258, 279 (1826) (opinion of Marshall, C.J.) (“Had the jury desired

further information, they might, and probably would, have signified their desire to

the court. The utmost willingness was manifested to gratify them, and it may fairly

be presumed that they had nothing further to ask.”). This is because, “[t]o presume

otherwise would require reversal every time a jury inquires about a matter of

constitutional significance, regardless of the judge’s answer.” Weeks v. Angelone,

528 U.S. 225, 234 (2000).



      Thus, we conclude that it was not an abuse of discretion for the trial court to

re-read the initial instruction, which was legally correct, to the jury to clarify any

confusion as to the application of but-for causation. See Fleming, 224 A.3d at 219.



      C.     There Was Sufficient Evidence for the Jury to Conclude That, But-
             For Appellants’ Bias Towards Jaye’s Sexual Orientation, They
             Would Not Have Attacked Jaye


      On appeal, appellants argue that the evidence was insufficient to apply the

bias enhancement statute because the jury could not have concluded that but-for

appellants’ bias against Jaye’s sexual orientation the attack would not have occurred.

We disagree.
                                         41

      The evidence at trial was sufficient for a jury to find that appellants assaulted

Jaye because of his sexual orientation, even accounting for additional motives for

the assault. Viewed in the light most favorable to the verdict, the evidence of

appellants’ bias toward Jaye – the volume and duration of homophobic taunts, the

temporal proximity between the comments and the assault, and the gravity of the

physical encounter was strong. See Hernandez, 129 A.3d at 918 (noting that we

“view the evidence in the light most favorable to the verdict,” “defer to the fact-

finder’s credibility determinations,” and affirm if “any rational fact-finder could

have found the elements of the crime beyond a reasonable doubt”).



      The jury heard testimony from Jaye, Ashley, and Alicia regarding the repeated

homophobic insults that appellants spewed at Jaye from the moment he arrived at

the party and during their attack on him, a time frame that exceeded four hours.

Ashley testified that, when Jaye arrived at the party, both appellants stared and

pointed at Jaye, and Ashley heard both of them say, “Who is this gay

motherf[*]cker?” Jaye testified that he heard “f[*]ggot a[*]s mother[*]cker” at least

two times when he first arrived at the party. Ashley further testified that the

appellants led the group of people who targeted Jaye prior to the attack: “They were

in the front, and it was then, there go that f[*]ggot mother[*]cker right there; you

thought it was over.” Jaye testified that right before appellants attacked him, he
                                         42

heard chanting “‘this f[*]ggot a[*]s mother f[*]cker’ again and again” and witnessed

a group of people approach him. Alicia’s testimony echoed that of Jaye and

Ashley. 20 These repeated homophobic remarks, which began hours before and

during the assault, establish far more than “mere temporal coincidence” between the

appellants’ bias and the assault. Stalder, 630 So. 2d at 1076. We conclude that such

evidence was sufficient for a reasonably jury to find causation here.



      The jury needed to find that, notwithstanding any additional motives like

anger or revenge, appellants would not have attacked Jaye in the absence of their

bias toward him based on his sexual orientation. In Shepherd, we focused our

sufficiency holding on the temporal proximity between the bias-evidencing

statement and the incident, finding clear evidence of “homophobic insults” during

the assault. 905 A.2d at 263 (holding “[t]he trial court’s finding of a nexus was



      20
           Appellants attempt to distance themselves from the hateful nature of
“f[*]ggot” as a homophobic slur, noting testimony from Ashley that the word can be
a generic fight word used to describe a person as “weak and sensitive” and arguing
that the word was used “non-literally to convey disrespect and hatred, rather than
homophobia.” We reject this contention. While words can have different meanings
in different contexts, “f[*]ggot” can be understood to be a homophobic slur, and a
jury reasonably could have concluded that appellants used it that way. See Cherry
v. United States, 164 A.3d 922, 929 (D.C. 2017) (“[T]he government is not required
to negate every possible inference of innocence.” (internal quotation marks
omitted)). Here, the consistent use of the term “f[*]ggot” from the moment Jaye
arrived at the party through the attack belies any argument that the word was merely
a neutral antagonizing word to provoke a fight.
                                         43

amply supported by evidence . . . that appellant accompanied his assaults on the two

women with a verbal stream of homophobic insults”). Here, we have strong

evidence of homophobic taunting not only during the assault, but also in the hours

prior to the assault. Because of appellants’ numerous homophobic comments and

the clear temporal nexus between the homophobic taunts and the attack on Jaye, the

evidence was sufficient to establish but-for causation. See State v. Duncan, 878
N.W.2d 363, 373-74 (Neb. 2016) (concluding evidence was sufficient under hate

crime statute requiring but-for causation, where defendant assaulted victim because

of his belief that the victim was associated with homosexual people based on victim

hearing defendant say “f[*]ggot” prior to the assault); Hennings, 791 N.W.2d at 835-

36 (finding sufficient evidence for conviction under hate crime statute requiring but-

for causation where defendant called victim “f[*]cking n[*]ggers” and hit victim

with his truck); People v. Davis, 674 N.E.2d 895, 895, 897 (Ill. App. Ct. 1996)

(affirming a conviction for aggravated battery with a hate crime penalty

enhancement requiring commission of crime “by reason of” race where evidence

showed that defendant targeted the victim, an African-American man, when he was

walking out of a restaurant with a white male friend and yelled “N[*]gger, I am

going to kick your black ass,” before he beat the victim “senseless”).
                                          44

      The severity of the attack combined with the biased statements provides

further evidence of appellants’ bias. See Kurd v. Republic of Turkey, 374 F. Supp.
3d 37, 59 (D.D.C. 2019) (noting that, under the Bias-Related Crimes Act, “biased

intent . . . can be inferred from circumstantial evidence, including the factual

background . . . and each [d]efendants’ actions,” even if the plaintiffs “do not allege

that [a d]efendant personally made” biased comments). The testimony established

that comments concerning Jaye’s sexual orientation in tones of “anger and disgust”

began immediately upon his arrival to Leo’s house, generally and from appellants

specifically. Alicia testified that the group grabbed Jaye and dragged him to the

ground while appellants “stomp[ed]” on his body and face and yelled “f[*]ggot

mother[*]cker.”    After making these comments and stomping on Jaye’s face,

Christina knelt down to Jaye, took a razor-like object from her pocket, and slashed

open his cheek near his left eye. She ran away immediately after, leaving him on

the ground and unconscious. Appellants’ conduct – following Jaye after he left the

family gathering, dragging him to the ground, stomping on his body and face,

slashing open his face with a razor-like object, and leaving him unconscious –

constituted part of an attack during which hateful words were used to express animus

toward Jaye because of his sexual orientation. The circumstantial evidence is

sufficient to demonstrate that appellants attacked Jaye as a result of bias because of

his sexual orientation.
                                          45



      The weight of the evidence of appellants’ bias toward Jaye is not mitigated by

the fact that Christina is a gay woman.         Appellants argue that “Christina’s

homosexuality makes it far less likely that she targeted Jaye because he shared that

attribute.” Christina’s counsel, in fact, made this argument to the jury – “to say that

[Christina] hated someone because they were gay would be to say that she hated

herself.” The jury found otherwise. As appellants concede, “it is certainly possible

for a gay woman to harbor prejudice against gay men.” Indeed, it is well known that

people can demonstrate bias and discriminate against others who fall within the same

protected category as they do. See, e.g., Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 78-79 (1998) (holding that Title VII of the Civil Rights Act of 1964

does not bar claims of employment discrimination based on sex merely because the

plaintiff and defendant are of the same sex). In Oncale, the Supreme Court “rejected

any conclusive presumption that an employer will not discriminate against members

of his own” race or sex, id., recognizing that “‘[b]ecause of the many facets of human

motivation, it would be unwise to presume as a matter of law that human beings of

one definable group will not discriminate against other members of their

group.’” Id. (quoting Castaneda v. Partida, 430 U.S. 482, 499 (1977)). For the

same reasons here, it is entirely plausible for a person to commit a bias-related crime
                                           46

against another person sharing the same protected characteristic because of that

characteristic.



                       V.     Appellants’ Remaining Claims



      Finally, appellants’ challenge the trial court’s decisions to limit certain cross-

examination, to permit the government to elicit emotional testimony from Jaye’s

mother, and to excuse Jaye after he testified in the government’s case. We review

the trial judge’s evidentiary decisions for abuse of discretion, deferring to the trial

court when it “considers the relevance and potential prejudice of evidence.” Johnson

v. United States, 960 A.2d 281, 294 (D.C. 2008). Any issues to which appellants

did not object before the trial court are reviewed for plain error. See Lowery v.

United States, 3 A.3d 1169, 1172 (D.C. 2010). 21 We find no abuse of discretion or

plain error.




      21
Jones v. United States, 127 A.3d 1173, 1187 (D.C. 2015) (“Under the plain
error doctrine, appellant must establish (1) that the trial judge committed error; (2)
that the error was plain, i.e., clear or obvious; (3) that the error affected his
substantial rights; and (4) that a failure to correct the error would seriously affect the
fairness, integrity, or public reputation of judicial proceedings.”).
                                          47

      First, the trial court did not unduly limit the defense’s cross-examination of

the witnesses. Appellants argue that the trial court abused its discretion by limiting

cross-examination of a government witness concerning a theory of the case: that the

assault was not motivated by bias, but by events earlier in the evening. 22 During

Alicia’s direct examination, the government only asked her about the attack that

occurred outside on the corner of Sherman and Harvard streets, and did not ask her

about any earlier events that occurred at Leo’s house. Because of the limited scope

of Alicia’s direct, appellants tried, but were prohibited from, asking Alicia on cross

about the events earlier in the evening. 23 When the defense attempted to ask Ashley

and Jaye on cross-examination about the physical altercation at Leo’s house earlier

in the evening, Ashley denied witnessing a physical fight involving Jaye and Jaye

denied involvement in an earlier altercation or argument. “[I]t is not improper for

the trial court to limit the scope of the cross-examination to matters raised on direct-

examination.” Guzman v. United States, 769 A.2d 785, 794 (D.C. 2001). Given the


      22
            Two weeks prior to trial, the government filed a motion in limine to
preclude the defendants from introducing testimony about the earlier incident. The
trial court granted the motion, ruling that appellants could not elicit such testimony
unless it was relevant to a legally cognizable issue, e.g., to issues of identity or a
theory of self-defense; in other words, appellants could not elicit such testimony to
support a theory of that Jaye provoked, and thereby deserved, the assault.
      23
         Despite the limited scope of direct, defense counsel attempted to ask Alicia,
in a multitude of ways, about her son being involved in a fight at Leo’s home earlier
in the evening. On at least seven occasions, the court sustained the government’s
objections to the defense’s questions.
                                         48

limited scope of the direct examination of the witnesses, we conclude that the trial

court did not abuse its discretion in limiting the scope of the witnesses’ cross-

examination.



      Moreover, despite the appropriateness of the trial court’s limitation of such

cross-examination, appellants cannot convincingly argue that they were prejudiced.

The defense developed its alternative theory of the case – that the attack was not

motivated by bias, but by an incident that occurred earlier in the day – by calling a

number of non-victim witnesses who testified regarding the earlier altercation and

by discussing that confrontation during closing arguments. 24



      Second, appellants argue that the trial court abused its discretion by permitting

the government to elicit emotional testimony from Alicia to improperly play to the

jury’s sympathy.    Alicia provided emotional testimony in her direct, and the

government played Alicia’s 911 call at the beginning of its closing arguments.



      24
         Over the government’s objection, the trial court permitted testimony from
three separate witnesses to support the defense’s motive theory: (1) that Leo and
another man were about to “jump” Christina outside of the party earlier in the
evening; (2) that a commotion took place outside of Leo’s house, and Leo and
another man appeared as if they were about to fight Christina; and (3) that “the boy,”
Jaye, “got into it” with Christina. Then, in closing arguments, defense counsel
references Jaye “going back and forth with people” and “mouthing off” earlier at
Leo’s house.
                                          49

Because appellants only objected to one of the government’s question to Alicia on

direct, we review the trial court’s admission of that testimony for abuse of discretion,

and we review the remaining testimony and arguments for plain error. See Johnson,
960 A.2d at 294; Lowery, 3 A.3d at 1172.



      While testifying, Alicia referred to her son Jaye as “my baby” and cried on

the stand, stating, “I thought my baby was dead because we were shaking him and

he wouldn’t move. He was unconscious, but I thought he was dead.” At the end of

her direct testimony, the government asked Alicia to tell the jury how the incident

had affected her. Then, over a defense objection as to relevance, Alicia detailed

flashbacks, visits to a psychiatrist and therapist, and difficulty eating and drinking.

She stated, “I can’t get that vision of my baby’s face being stomped on and the

cutting and the bleeding and all that, I just can’t get it out of my mind for nothing.”

The government began its closing argument by replaying Alicia’s 911 call, which

the defense alleges was highly emotional but contained no facts that would assist in

identifying the perpetrators. In closing, the prosecution referred to the “pain in her

voice” and in rebuttal, reiterated “the pain, the hurt, the emotion that Alicia Davis

had when she testified.”
                                           50

      The trial court did not err, let alone commit plain error, in permitting Alicia’s

emotional testimony. Alicia testified to her firsthand knowledge of the attack she

witnessed, which was highly probative of the truth of the events. Appellants

attacked Alicia’s credibility and her ability to accurately identify the perpetrators;

her emotional response was one factor that could assist the jury in weighing her

credibility and truthfulness, and was therefore relevant. See Brocksmith v. United

States, 99 A.3d 690, 697 (D.C. 2014) (noting that a “witness’ demeanor on the stand

. . . is of the utmost importance in the determination of credibility” (internal

quotations omitted)). 25 Similarly, it was not an abuse of discretion for the trial court

to permit the government during closing argument to play Alicia’s 911 call or to

refer to the “pain in her voice,” all of which conveyed the seriousness of the assault

and was another means of assessing Alicia’s credibility. Further, the trial court did

not abuse its discretion by allowing Alicia to testify to how the incident affected her.

“[T]he government is not required to deliver a dispassionate presentation of sterile

facts” particularly in cases “involving tragic death or injury” that “have an inherent



      25
          See also Bryant v. State, Nos. 852, 2874, 2019 WL 5549341, at *4 (Md.
Ct. Spec. App. Oct. 28, 2019) (noting that complaining witness’s “testimony about
the ‘mixed emotions’ she was experiencing during her testimony was relevant to the
jury’s assessment of her credibility and was admissible for that limited purpose”);
United States v. Hanrahan, No. CR 04-1978 JB, 2005 WL 3662939, at *3 (D.N.M.
Nov. 6, 2005) (“Such display of emotion and testimony go to credibility in front of
the jury. Attempting to preclude witnesses from crying on the witness stand, even
if possible, may limit the jury's ability to evaluate the witness’ testimony.”).
                                           51

emotional impact.” Bost v. United States, 178 A.3d 1156, 1202 (D.C. 2018) (quoting

Chatmon v. United States, 801 A.2d 92, 100 (D.C. 2002)).



      Third, the facts belie appellants’ argument that the trial court erred in excusing

complaining witness Jaye at the close of the government’s case, rather than ensuring

that he was available for recall in the defense’s case.           At the close of the

government’s case, the trial judge clearly communicated to Christopher’s defense

counsel that he could subpoena Jaye, but defense counsel stated that he was unsure

whether to recall Jaye to testify about the alleged earlier fight, as the testimony would

have been cumulative of what Jaye testified to in the government’s case. Further,

the trial court clarified with defense counsel that “I thought your defense was that

ya’ll wasn’t even there.” After consulting with Christopher, defense counsel stated

that Jaye could be dismissed. We can therefore find no abuse of discretion.



                                  VI.    Conclusion



      We conclude that the trial court conveyed but-for causation when it instructed

the jury that there may be “additional motives” other than bias or prejudice that

caused appellants to attack Jaye, but nonetheless, the jury may convict appellants if

it finds beyond a reasonable doubt that they committed the aforementioned crimes
                                        52

“because of prejudice based on the actual or perceived sexual orientation of” Jaye

Davis. The trial court, in responding to the jury’s note requesting clarification on

causation, did not abuse its discretion in directing the jury back to the original

instruction. Further, the evidence was sufficient to sustain the findings that

appellants attacked Jaye because of their bias toward him based on his sexual

orientation. We find appellants’ remaining contentions to be without merit.



                                                          Affirmed.
                                         53

      FISHER, Senior Judge, concurring: I agree that the original jury instructions

adequately conveyed the requirement that, before appellants could receive enhanced

sentences, prejudice based on the actual or perceived sexual orientation of Jaye

Davis had to be a but-for cause of the assault. But the jury’s note reflected

uncertainty about how important that motive had to be in relation to others, and I

question whether the response was sufficient to explain that, in the absence of such

prejudice, the assault would not have occurred.



      Defense counsel did not request such language, however.            Counsel for

Christina Lucas suggested that “we just direct them back to the jury instructions in

regard to their, as an answer to their question.” Christopher Lucas’s attorney argued,

“Our position basically is, as you stated, the government has to prove beyond a

reasonable doubt the bias which caused the assault. . . . It’s just a reasonable doubt

question.” The supplemental instruction accommodated both requests and easily

survives plain error review.
                                         54

      BECKWITH, Associate Judge, dissenting: The deliberating jury in this case

sent a note asking for guidance about how much of a role appellants’ bias had to play

in the assault of the complainant in order for the jury to convict them of the bias-

related enhancement. Did it have to find that appellants’ prejudice based on sexual

orientation was “the only reason a crime was committed”? Did it have to find that

it was “the primary reason a crime was committed”? The trial court answered the

jury’s question by reiterating the instruction on causation that it had already given

the jury—a response that Chief Judge Blackburne-Rigsby concludes was sufficient

to clear up any confusion the jury may have had about the causal relationship

between the bias and the assault for purposes of the enhancement for bias-related

crimes. Ante at 32-39. Unlike the Chief Judge, my concurring colleague, Judge

Fisher, “question[s] whether the response was sufficient to explain that, in the

absence of such prejudice, the assault would not have occurred.” Ante at 53. Judge

Fisher nevertheless rejects appellants’ claim of instructional error on plain error

grounds based on his view that the appellants’ objection was inadequate to preserve

the challenge.
                                          55

      While I agree with Chief Judge Blackburne-Rigsby that the appellants

preserved their challenge to the trial court’s response to the jury question, 1 ante at

32 n.15, and I agree with both of my colleagues that the Bias-Related Crime Act

requires the government to establish that the accused would not have committed the

underlying crime but for the accused’s prejudice against the complainant’s protected

characteristic, ante at 21-26, I respectfully dissent from Chief Judge Blackburne-

Rigsby’s conclusion that the trial court adequately dispelled the jury’s confusion by

repeating its prior instruction.




      1
          See Zeledon v. United States, 770 A.2d 972, 975 (D.C. 2001); Whitaker v.
United States, 617 A.2d 499, 508 (D.C. 1992) (noting that even an inaccurate or
unclear request for instruction may be sufficient if it “directed the mind to the legal
principle, and . . . required that a correct instruction be given with regard thereto”).
Judge Fisher’s description of the extensive discussion of the jury note is a
simplification that leaves out several key facts relevant to whether appellants
preserved their objection, including that the discussion took several turns as the
parties considered the options; that one appellant mentioned the need for a “[v]ery
clear nexus between the bias identified in the statute and the assault finding” and the
need for clarity “that it was the bias that was the source of the assault;” that the
prosecutor urged the court to answer the jury’s specific question; that the court
expressed its disinclination to instruct the jury about whether bias had to be the only
or the primary reason a crime was committed; and that the judge made a decision so
we have a ruling to review. As in Zeledon, the trial court’s failure to reinstruct the
jury accurately did not stem from the content of appellants’ suggestions “but from
her belief that no instruction was necessary.” 770 A.2d at 976. “[T]he plain error
rule is not meant to be punitive; instead its purpose is to allow the trial judge [to]
fully . . . consider issues and thereby avoid potential error.” Williams v. United
States, 966 A.2d 844, 847 (D.C. 2009) (internal quotation marks and citation
omitted). The trial court here had every opportunity to avoid error.
                                           56

      As Judge Fisher points out in concurrence, the jury’s question reflected its

uncertainty about what role bias played and “how important that motive had to be in

relation to others” in its determination of appellants’ guilt under the BRCA. The

right answer to the jury’s inquiry, as the court holds today, was that prejudice had to

be a but-for cause of the crime. Yet instead of addressing the uncertainty directly—

and heeding the prosecutor’s assertion that it was “important that the Court at least

respond to the specific question”—the court, stating that “[t]here’s no case law

addressing that point specifically” and that it “honestly [didn’t] know” whether bias

“has to be the only reason,” fell back on the instruction that caused the jury to seek

guidance in the first place. Even assuming the initial instruction fully conveyed the

bias enhancement’s but-for causation requirement, 2 the jury didn’t grasp it, and once


      2
           I disagree with the majority that the original instruction adequately
conveyed the concept of but-for causation to the jury—in particular, the court’s
conclusion that, because the phrase “because of” has been interpreted to signify “but-
for” causation in statutes, a lay jury would interpret “because of” in a jury instruction
to convey the same meaning. Ante at 29-31. The jurors’ expressed confusion about
the jury instruction in this case demonstrates that the colloquial use of the phrase
“because of” does not necessarily convey the nuances of a complicated legal
concept. Christina Lucas illustrates this well with the example in her supplemental
brief about the friend who tells you she is going to the store because she needs milk,
bread, and eggs. Without further information, nothing about that statement indicates
that each of those three products is a but-for cause of her trip. If you gave your
friend a dozen eggs, she might still go to the store to buy milk and bread, or she
might not, because the eggs were in fact the but-for cause of her trip and she could
wait until later to pick up milk and bread. In sum, as Ms. Lucas states in her brief,
the “demand for but-for causality in the criminal law does not perfectly align with
everyday speech.”
                                        57

the jury sought clarity regarding a controlling issue in the case, the court was

required to clear it up “with concrete accuracy.” Bollenbach v. United States, 326
U.S. 607, 612-13 (1946). I would hold that the trial court failed to do so, that it

affected the verdict, and that the bias enhancements should be reversed.